Citation Nr: 0946573	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  05-33 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under 38 U.S.C.A. § 1151.

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from July 1946 to January 
1948.  He was born in 1928.  The appellant is his surviving 
spouse.

The case is before the Board of Veterans Appeals (the Board) 
on appeal from actions taken by the above Department of 
Veterans Affairs (VA) Regional Office (RO).

The appellant provided testimony before a Veterans Law Judge 
sitting at the VARO on Travel Board in August 2006; a 
transcript is of record.  [The appellant was subsequently 
informed by the Board that the Veterans Law Judge who had 
presided at that hearing was no longer employed by the Board 
and asked if she wished to have another hearing.  She did not 
respond.]

In the interim, the case was remanded by the Board in March 
2007 for acquisition of additional records.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue # 1 addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was in receipt of nonservice-connected 
pension benefits at the time of his death.  He submitted a 
claim for special monthly pension on account of need for 
regular aid and attendance (A&A) or housebound status that 
was received by VA on April 11, 2005.

2.  The Veteran died on April [redacted], 2005.

3.  No claim was pending with VA at the time of the Veteran's 
death.


CONCLUSION OF LAW

The criteria for accrued benefits are not met.  38 U.S.C.A. 
§§ 5101(a), 5121(a) (West 2002 & Supp. 2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

At the outset of this decision, the Board finds that the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) are not applicable to the accrued benefits claim 
because this claim turns on a matter of law and not on the 
underlying facts or development of the facts.  See Manning v. 
Prinicipi, 16 Vet. App. 534, 542 (2002).  Accordingly, no 
further notification and/or assistance is required under the 
VCAA. VAOPGCPREC 5-2004 (June 23, 2004).


Criteria, Factual Background, and Analysis

An accrued benefits claim arises after a Veteran has died.  
Although a Veteran's claim does not survive his death, see 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994), certain 
individuals may be entitled to accrued benefits under certain 
conditions.   

Applicable law provides that an individual entitled to 
accrued benefits may be paid periodic monetary benefits to 
which a Veteran was entitled at the time of death under 
existing ratings or based on evidence in the file at the time 
of his death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  The 
Federal Circuit Court has also made it clear that, in order 
to support a claim for accrued benefits, the Veteran must 
have had a claim pending at the time of his death for such 
benefits or else be entitled to them under an existing rating 
or decision.  38 U.S.C.A. §§ 5101(a), 5121(a); Jones v. West, 
136 F.3d 1296 (Fed. Cir. 1998).

In this case, the Veteran was in receipt of nonservice-
connected pension benefits and had filed a claim for special 
monthly pension on account of need for regular aid and 
attendance (A&A) or housebound status; that document was 
received by VA on April 11, 2005.  However, the Veteran died 
on April [redacted], 2005.  Accordingly, no claim was pending with VA 
at the time of the Veteran's death, and any accrued benefit 
must be denied.  The Board sympathizes with the appellant, 
but notes it is bound by the laws and regulations set forth 
above.


ORDER

Entitlement to accrued benefits is denied.  





REMAND

Pursuant to the Board's remand, additional private clinical 
records have been obtained and are now in the file.  The 
Veteran died at a VA facility where Dilantin had apparently 
been prescribed.

Also of record is an application for an amended death 
certificate which reflects that the cause of death was gram 
negative sepsis due to pneumonia due to an acute myocardial 
infarction; and relating to the adding of Dilantin toxicity. 

A VA medical opinion is of record dated in July 2005 to the 
effect that none of the diseases shown on the death 
certificate was caused or aggravated by his treatment with 
Dilantin, his seizure history, or any discontinuance of 
Dilantin treatment.

The appellant has submitted treatise matters with regard to 
Dilantin, and in that context, has indicated that the point 
has been missed, e.g., the Veteran had no history of seizures 
but yet was given Dilantin anyway.  Her assertions in that 
regard are reiterated in a VA Form 21-4138 dated in April 
2007.

In order for service connection for the cause of a Veteran's 
death to be granted, it must be shown that a service- 
connected disability caused the death, or substantially or 
materially contributed to cause death. A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability. 38 C.F.R. 
§ 3.312. When it is determined that a Veteran's death was 
service connected, his surviving spouse is generally entitled 
to dependency and indemnity compensation (DIC).  See 38 
U.S.C.A. § 101.

The death of a Veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death. 38 
C.F.R. § 3.312(a). The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto. 38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death that it combined to 
cause death, or aided or lent assistance to the production of 
death. It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection. 38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In such a situation, 
however, it would not generally be reasonable to hold that a 
service-connected disability accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), 
(4).

Compensation shall be awarded for a qualifying additional 
disability or a qualifying death of a Veteran in the same 
manner as if such additional disability or death were 
service-connected. For purposes of this section, a disability 
or death is a qualifying additional disability or qualifying 
death if the disability or death was not the result of the 
Veteran's willful misconduct and the disability or death was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the Veteran under any law administered 
by the Secretary, either by a Department employee or in a 
Department facility. In addition, the proximate cause of the 
disability or death must be either carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or an event not reasonably foreseeable. 38 U.S.C.A. § 1151.

38 C.F.R. § 3.361(c) states that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Claims based on additional disability or 
death due to training and rehabilitation. 

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a Veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the Veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the Veteran's or, 
in appropriate cases, the Veteran's representative's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter. 
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in § 17.32(b) of this 
chapter, as in emergency situations.  Whether the proximate 
cause of a Veteran's additional disability or death was an 
event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter

The case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Although there is documentation of an 
application for amendment, and references 
are made to such having taken place, a 
certified copy of any finally amended 
death certificate should be acquired and 
added to the file.

2.  The case should be forwarded to a 
qualified physician who has not previously 
treated or evaluated the Veteran or his 
case, for a review of the aggregate file 
[including a copy of this remand to 
include the cited regulations shown above 
and the treatise materials on Dilantin], 
and for a response to the following:

    Was the Veteran's death (a) caused or 
in any way contributed to by carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault on 
the part of VA in furnishing the relevant 
treatment including use of Dilantin; and 
or (b) or due to an event not reasonably 
foreseeable.

    Any opinion should be couched in terms 
of whether "it is as likely as not" (i.e., 
to at least a 50-50 degree of probability) 
or whether such an association or 
relationship is unlikely (e.g., less than 
a 50-50 degree of probability.  The Board 
notes that "as likely as not" does not 
mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of as 
it is to find against causation.

3.  The case should then be reviewed, and 
if the decision remains unsatisfactory, a 
Supplemental Statement of the Case should 
be issued, and the appellant and her 
representative should be given a 
reasonable opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review.  The 
appellant need do nothing further until so 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


